
	

114 HR 3319 IH: Postal Innovation Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3319
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Blumenauer (for himself and Mr. Huffman) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To direct the Postmaster General to conduct a pilot program to provide nonpostal services at
			 certain post offices, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Postal Innovation Act. 2.Expanded services (a)Pilot program for provision of nonpostal services (1)In generalNot later than 90 days after the date of enactment of this Act, and notwithstanding the provisions of title 39, United States Code, the Postmaster General shall establish a pilot program to provide nonpostal services through public-private partnerships in 5 postal districts or regions, as determined by the Postmaster General, of which at least 1 district or region contains a post office located in a rural area.
 (2)ServicesThe nonpostal services described in paragraph (1) may include— (A)financial services;
 (B)warehousing; (C)experimental postal products market testing;
 (D)community support services; (E)Internet voting;
 (F)municipal broadband Internet service; (G)public wireless Internet service;
 (H)emergency broadband Internet service; and (I)passport services.
 (3)ReportNot later than 1 year after the date of the establishment of the pilot program under subsection (a), the Postmaster General shall submit to Congress a report containing—
 (A)an analysis of the pilot program conducted under paragraph (1); and (B)an assessment of the most cost-effective implementation of nonpostal services under the pilot program.
 (b)Governmental servicesSection 411 of title 39, United States Code, is amended— (1)in the second sentence, by striking this section and inserting this subsection;
 (2)in the heading of such section, by striking Government and inserting government; (3)by striking Executive agencies and inserting (a) Federal Government.—Executive agencies; and
 (4)by adding at the end the following:  (b)State, local, and tribal governments (1)Authority of Postal ServiceThe Postal Service is authorized to furnish property and services to a State, local government, or tribal government under such terms and conditions, including the possibility for reimbursement, as the Postal Service and the applicable State, local government, or tribal government shall determine appropriate.
 (2)DefinitionsIn this subsection— (A)the term State means each of the several States, the District of Columbia, American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico, the Virgin Islands of the United States, and any other territory or possession of the United States.
 (B)the term tribal government means the government of an Indian tribe (as defined in section 4(e) of the Indian Self-Determination Act (25 U.S.C. 450b(e))).
								.
 (c)Clerical amendmentThe item related to section 411 in the analysis of chapter 4 of title 39, United States Code, is amended to read as follows:
				
					
						411. Cooperation with other government agencies..
			3.Shipping of alcoholic beverages
			(a)Mailability
 (1)Nonmailable articlesSection 1716(f) of title 18, United States Code, is amended by striking mails and inserting mails, except to the extent that the mailing is allowable under section 3001(p) of title 39. (2)Mailable alcoholic beveragesSection 1154(a) of title 18, United States Code, is amended, by inserting or, with respect to the mailing of alcoholic beverages to the extent allowed under section 3001(p) of title 39 after mechanical purposes.
 (b)RegulationsSection 3001 of title 39, United States Code, is amended by adding at the end the following:  (p) (1)Alcoholic beverages shall be considered mailable if mailed—
 (A)by a covered shipper in accordance with applicable regulations under paragraph (2); and (B)in accordance with the delivery requirements otherwise applicable to privately carried shipments of alcoholic beverages.
 (2)The Postal Service shall prescribe such regulations as may be necessary to carry out this subsection, including regulations providing that—
 (A)the mailing shall be by a means established by the Postal Service to ensure direct delivery to the addressee or a duly authorized agent at a postal facility;
 (B)the addressee (and any duly authorized agent) shall be an individual at least 21 years of age, and shall present a valid, government-issued photo identification at the time of delivery;
 (C)the alcoholic beverage may not be for resale or other commercial purpose; and (D)the covered shipper involved shall—
 (i)certify in writing to the satisfaction of the Postal Service, through a registration process administered by the Postal Service, that the mailing is not in violation of any provision of this subsection or regulation prescribed under this subsection; and
 (ii)provide any other information or affirmation that the Postal Service may require, including with respect to the prepayment of State alcohol beverage taxes.
 (3)For purposes of this subsection— (A)the term alcoholic beverage has the meaning given such term in section 203 of the Federal Alcohol Administration Act (27 U.S.C. 214); and
 (B)the term covered shipper means a winery, brewery, or beverage distilled spirits plant, or other wholesaler, distributer, or retailer of alcoholic beverages that—
 (i)possesses a notice of registration or permit approved by the Alcohol and Tobacco Tax and Trade Bureau of the Department of the Treasury pursuant to the Federal Alcohol Administration Act (27 U.S.C. 201 et seq.); or
 (ii)has registered with, obtained a permit from, or obtained approval of a notice or an application from, the Secretary of the Treasury pursuant to Chapter 51 of the Internal Revenue Code of 1986 (26 U.S.C. 5001 et seq.).
								.
 (c)Effective dateThe amendments made by this section shall take effect on the earlier of— (1)the date on which the Postal Service issues regulations under section 3001(p) of title 39, United States Code, as amended by this section; or
 (2)120 days after the date of enactment of this Act. 4.Upgrading the fleet of the Postal Service (a)Contracting (1)In generalThe Postmaster General may enter into contracts to upgrade the postal fleet to increase long-term savings by reducing collision, maintenance, fuel, or other costs.
 (2)ReviewIn determining whether to enter into contracts under paragraph (1), the Postal Service shall review and identify routes for which the Postal Service provides delivery to determine if motor vehicles used on such routes can be replaced or retrofitted with commercially available technologies that—
 (A)increase average fuel economy; (B)reduce collisions with other motorized vehicles, nonmotorized vehicles, and pedestrians; or
 (C)reduce emissions of carbon dioxide. (b)GuidelinesThe Postmaster General shall develop guidelines for contracted vehicles and vehicles purchased or leased for use by the Postal Service, that, at a minimum, require that—
 (1)in the case of a passenger car, the car meets— (A)with respect to emissions of carbon dioxide, the more stringent of—
 (i)the applicable standards developed by the Environmental Protection Agency under title II of the Clean Air Act (42 U.S.C. 7521 et seq.); or
 (ii)on average, less than 235 grams per mile; and (B)with respect to average fuel economy, the more stringent of—
 (i)the applicable average fuel economy standards developed by the National Highway Traffic Safety Administration under chapter 329 of title 49, United States Code; or
 (ii)37.8 miles per gallon; (2)in the case of a light-duty truck, the truck meets—
 (A)with respect to emissions of carbon dioxide, the more stringent of— (i)the applicable standards developed by the Environmental Protection Agency under title II of the Clean Air Act (42 U.S.C. 7521 et seq.); or
 (ii)on average, less than 310 grams per mile; and (B)with respect to average fuel economy, the more stringent of—
 (i)the applicable average fuel economy standards developed by the National Highway Traffic Safety Administration under chapter 329 of title 49, United States Code; or
 (ii)28.8 miles per gallon; (3)medium-duty and heavy-duty vehicles comply with applicable standards—
 (A)for emissions of carbon dioxide developed by the Administrator of the Environmental Protection Agency under title II of the Clean Air Act (42 U.S.C. 7521 et seq.); and
 (B)for average fuel economy developed by the Secretary of Transportation under chapter 329 of title 49, United States Code; and
 (4)for safety, the vehicles described in paragraphs (1) through (3) are equipped with commercially available crash avoidance solutions, including—
 (A)camera-based sensors; and (B)automatic emergency braking for new vehicles.
 (c)Applicability of guidelinesThe standards described in subsection (b) shall apply to contracted vehicles and vehicles purchased or leased for use by the Postal Service after the date that is 1 year after the date of enactment of this Act.
 (d)Reduction of consumption of petroleum productsThe Postmaster General shall reduce the total consumption of petroleum products by vehicles in the postal fleet by not less than 2 percent annually through the end of fiscal year 2025, relative to the baseline established for fiscal year 2005.
			5.Investing in the future of the Postal Service
 The Postmaster General may use cost savings from section 2 to reinvest in innovation, research and development, and operations of the Postal Service.
 6.GAO reportNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the feasibility of the Postal Service providing Internet services to the public, including access to broadband Internet and Internet voting services. Such study shall include—
 (1)cost-effective strategies for using the infrastructure, technology, and processes of existing networks that the Postal Service uses for transportation, delivery, and retail to provide the Internet services;
 (2)recommendations for providing such services in a manner that is consistent with the public interest; and
 (3)an analysis of whether providing such services has the potential to improve the financial position of the Postal Service.
 7.DefinitionIn this Act, the term Postal Service means the United States Postal Service.  